SecureDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated April 12, 2011 To Prospectus Dated May 1, 2010 Important Information about Rydex| SGI VT International Long Short Select This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the liquidation of the Rydex| SGI VT International Long Short Select fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about April27,2011. Effective as of April27, 2011, the Rydex| SGI VT International Long Short Select Subaccount (referred to herein as “the Subaccount”) will no longer be available. Effective April27, 2011, the Fund will no longer accept new investments or additional investments from existing Contract Owners except through reinvestment of dividends. As a result of the liquidation of the Fund, if you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to one of the other available Subaccounts prior to April27, 2011. If no such transfer is made by close of business on April27, 2011, your Contract Value allocated to the Subaccount will be reallocated to the Rydex| SGI VT Money Market Subaccount. If you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocations, future transactions that would have been allocated to the Subaccount will be allocated to the Rydex| SGI VT Money Market Subaccount. Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser American Century VPMidCapValue Class II Seeks long-term growth with income as a secondary objective American Century Investment Management,Inc. American Century VPUltra®Fund Class II Long-term capital growth American Century Investment Management,Inc. American Century VPValueFund Class II Long-term capital growth American Century Investment Management,Inc. Dent Strategic Portfolio Long-term growth of capital HS Dent Investment Management LLC Dreyfus IP Technology GrowthPortfolio Service Capital appreciation The Dreyfus Corporation Dreyfus VIF International ValuePortfolio Service Long-term capital growth The Dreyfus Corporation Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Franklin Income SecuritiesFund Class 2 Maximize income while maintaining prospects for capital appreciation Franklin Advisers, Inc. Franklin Small Cap ValueSecurities Fund Class 2 Long-term total return Franklin Advisory Services, LLC Franklin Templeton VIP FoundingFunds Allocation Capital appreciation, with income as a secondary goal. Franklin Templeton Services, LLC Invesco V.I. Basic Value Fund Series II Long-term growth of capital Invesco Advisors, Inc. Invesco V.I. Capital DevelopmentFund Series II Long-term growth of capital Invesco Advisors, Inc. Invesco V.I. Global HealthCareFund Series I Capital growth Invesco Advisors, Inc. Invesco V.I. Global RealEstateFund Series I High total return through growth of capital and current income. Invesco Advisors, Inc. (Investment Adviser) Invesco Asset Management Limited (Sub-Adviser) Invesco V.I. International GrowthFund Series II Long-term growth of capital Invesco Advisors, Inc. Invesco V.I. Mid Cap CoreEquityFund Series II Long-term growth of capital Invesco Advisors, Inc. Invesco Van Kampen V.I. Comstock Class II Capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks Van Kampen Asset Management Invesco Van Kampen V.I. EquityandIncome Portfolio Class II Capital appreciation and current income Morgan Stanley Investment ManagementInc. Invesco Van Kampen V.I. Government Class II High current return consistent with preservation of capital Van Kampen Asset Management Janus Aspen Enterprise Service Seeks long-term growth of capital Janus Capital Management LLC Janus Aspen Janus Portfolio Service Seeks long-term growth of capital Janus Capital Management LLC Legg Mason ClearBridge Variable Aggressive GrowthPortfolio Class II Seeks capital appreciation Legg Mason Partners Fund Advisor, LLC (Investment Adviser) ClearBridge Advisors, LLC (Sub-Adviser) Legg Mason ClearBridge Variable Small Cap GrowthPortfolio Class I Seeks long-term growth of capital Legg Mason Partners Fund Advisor, LLC (Investment Adviser) ClearBridge Advisors, LLC (Sub-Adviser) Legg Mason Western Asset Variable Global High Yield Bond Portfolio Class II Seeks to maximize total return, consistent with the preservation of capital Legg Mason Partners Fund Advisor, LLC Western Asset Management Company and Western Asset Management Company Limited (Sub-Advisers) MFS® VIT Research InternationalSeries Service Capital appreciation Massachusetts Financial Services Company MFS® VIT Total Return Series Service To Seek Total Return Massachusetts Financial Services Company MFS® VIT Utilities Series Service To Seek Total Return Massachusetts Financial Services Company Morgan Stanly UIF EmergingMarkets Equity Class II Seeks long-term capital appreciation. Morgan Stanley Investment ManagementInc. Mutual Global Discovery SecuritiesFund Class 2 Capital appreciation Franklin Mutual Advisers, LLC Neuberger Berman AMT SociallyResponsive Class S Long-term growth of capital by investing primarily in securities of companies that meet the Fund's financial criteria and social policy Neuberger Berman Management LLC (Investment Adviser) Neuberger Berman, LLC (Sub-Adviser) Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Oppenheimer Core BondFund/VA Service The Fund seeks a high level of current income as its primary goal. As a secondary goal, the Fund seeks capital appreciation when consistent with its goal of high current income. The Fund invests mainly in invest­ment grade debt securities. OppenheimerFunds, Inc. Oppenheimer Main Street SmallCap Fund®/VA Service This Fund invests in a well-diversified mix of smaller company stocks for capital appreciation potential. OppenheimerFunds, Inc. PIMCO VIT All Asset Portfolio Administrative Seeks maximum real return consistent with preservation of real capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT CommodityRealReturn® StrategyPortfolio Administrative Seeks maximum real return consistent with prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Emerging MarketsBond Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Foreign Bond Portfolio (U.S. Dollar-Hedged) Administrative Seeks maximum total return, consistent with preservation of capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Low DurationPortfolio Administrative Seeks maximum total return consistent with preservation of capital and prudent investment management Pacific Investment ManagementCompanyLLC PIMCO VIT Real ReturnPortfolio Administrative Seeks maximum real return, consistent with preservation of real capital and prudent investment management Pacific Investment ManagementCompanyLLC Royce Capital Fund—Micro-CapPortfolio Investment Long-term growth of capital Royce & Associates, LLC Rydex| SGI VT All Cap Value Long-term growth of capital Security Global Investors Rydex| SGI VT All-Asset Aggressive Strategy The Essential Portfolio Aggressive Fund’s objective is to primarily seek growth of capital. Security Global Investors Rydex| SGI VT All-Asset Conservative Strategy The Essential Portfolio Conservative Fund’s objec­tive is to primarily seek preservation of capital and, secondarily, to seek long-term growth of capital. Security Global Investors Rydex| SGI VT All-Asset Moderate Strategy The Essential Portfolio Moderate Fund’s objective is to primarily seek growth of capital and, secondarily, to seek preservation of capital. Security Global Investors Rydex| SGI VT Alternative Strategies Allocation Investment returns with a low correlation to the returns of traditional stocks and bonds Security Global Investors Rydex| SGI VT CLS AdvisorOne Amerigo Fund Long-term growth of capital without regard to current income Security Global Investors (Investment Adviser) CLS Investment Firm, LLC (Sub-Adviser) Rydex| SGI VT CLS AdvisorOne Clermont Fund Current income and growth of capital Security Global Investors (Investment Adviser) CLS Investment Firm, LLC (Sub-Adviser) Rydex| SGI VT Global Long-term growth of capital Security Global Investors (Investment Adviser) Security Global Investors, LLC (Sub-Adviser) Rydex| SGI VT High Yield High current income and capital appreciation as a secondary objective Security Global Investors Rydex| SGI VT Large Cap Concentrated Growth Long-term growth of capital Security Global Investors Rydex| SGI VT LargeCapCore Long-term growth of capital Security Global Investors Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex| SGI VT LargeCapValue Long-term growth of capital Security Global Investors Rydex| SGI VT Managed AssetAllocation High level of total return Security Global Investors (Investment Adviser) T. Rowe Price Associates, Inc. (Sub-Adviser) Rydex| SGI VT Managed FuturesStrategy Seeks to provide investment results that match the performance of the Standard & Poor’s Diversified Trends Indicator®. Security Global Investors Rydex| SGI VT MidCapGrowth Capital appreciation Security Global Investors Rydex| SGI VT Mid Cap Value Long-term growth of capital Security Global Investors Rydex| SGI VT Money Market As high a level of current income as is consistent with preservation of capital by investing in money market securities with varying maturities. Security Global Investors Rydex| SGI VT Multi-Cap CoreEquity Long-term capital appreciation Security Global Investors Rydex| SGI VT Multi-HedgeStrategies Seeks to provide capital appreciation consistent with the return and risk characteristics of the hedge fund universe. Security Global Investors Rydex| SGI VT SmallCapGrowth Long-term growth of capital Security Global Investors Rydex| SGI VT SmallCapValue Long term capital appreciation Security Global Investors Rydex| SGI VT US IntermediateBond Provide current income Security Global Investors Rydex| SGI VT U.S. LongShortMomentum Long-term capital appreciation Security Global Investors Please Retain This Supplement For Future Reference
